PER CURIAM.
In this medical negligence and wrongful death action, the trial court found as a matter of law that the allegedly negligent anesthesiologist was an independent contractor, not an agent or employee of the defendant hospital. We reverse the summary judgment entered in favor of JFK Medical Center because the relationship between hospital and doctor, as here, is often unclear and raises a question for the jury. Public Health Trust of Dade County v. Valcin, 507 So.2d 596 (Fla.1987); see also Garcia v. Tarrio, 380 So.2d 1068 (Fla. 3d DCA 1980).
REVERSED AND REMANDED for further proceedings consistent herewith.
HERSEY, GUNTHER and FARMER, JJ., concur.